Nichols, Justice.
This appeal is from an order of the Juvenile Court of Worth County finding Dorothy Belle Young to be in a state of delinquency and in need of correction, treatment, care and rehabilitation. The enumerations of error include a contention that the petition out of which the adjudication arose was not specific enough to comply with the Juvenile Court Act, and “the final order of commitment” deprived the appellant of various constitutional rights. Held:
1. Art VI, Sec. II, Par. IX of the Constitution of 1945 as amended (Code Ann. § 2-3709), provides for direct appeals to the Court of Appeals and the Supreme Court from the juvenile courts of this state, and the determination of which appellate court has jurisdiction of such an appeal is determined by the provisions of the Constitution setting forth the appellate jurisdiction of each court (Art. VI, Sec. II, Pars. IV and VIII) (Code Ann. §§ 2-3704 and 2-3708). Powell v. Gregg, 224 Ga. 226 (161 SE2d 265).
2. Enumerations of error that the final judgment in the trial court violates the appellant’s constitutional rights in certain respects is not sufficient to raise a constitutional question so as to vest jurisdiction in this court (see Aiken v. Richardson, 207 Ga. 735 (64 SE2d 54); National Linen Service Corp. v. Thompson, 216 Ga. 550 (118 SE2d 486), and citations), and since the trial court did not pass upon the validity of any statute or construe any provision of the Constitution the appeal merely involves the application of unambiguous provisions of the Constitution of the United States and of this State to the facts in the present case. Price v. State, 224 Ga. 306 (161 SE2d 825); Maddox v. City of Newnan, 224 Ga. 361 (162 SE2d 419); and Independent Publishing Co. v. Hawes, 224 Ga. 728 (164 SE2d 559). The appeal is one within the jurisdiction of the Court of Appeals and is accordingly

Transferred to the Court of Appeals.


All the Justices concur.